Title: To Thomas Jefferson from Samuel Emery, 11 May 1804
From: Emery, Samuel
To: Jefferson, Thomas


          
            Sir
            Philadelphia May 11h 1804
          
          Agreably to your direction I shipped to Georgetown to the care of Mr Barns the two Boxes and an Empty vase as I received them from the ship Hannah Captn Yardsley—In the vase there was not the least trace of plant or root, I thought it best to forward the vase as it was to you, the Captn assuring me he would charge no freight—The plants I understand from the Captn were just taking root when they came on board that he put them into the Hold of the ship where they died immediately for want of Air or Moisture—The only method that I could ever transport plants over Sea was by placing them in a Box, or vase in a Chest similar to those the sailors use, the front side lower than the back, so as to make the water readily run off; the Ends thick & peirced with Holes to admit the Air but prevent the entrance of Water, by being bored from the inside downwards these chests placed on Deck the Lid opened when the weather will permit, a little water sprinkled carefully over the plants or shrubbs will transport them a long distance and they will often improve on their Passage—An opportunity offering for Leghorn in a few days from this place, any dispatches committed to my care shall be safely forward by the Captain with whom I am personally acquainted—
          I am Sir very respectfully Yours
          
            Samuel Emery
          
        